Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 have been canceled and Claims 10-18 have been added by preliminary amendment dated 6/10/20
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim1 recites the broad recitation “at least one analgesic in the form of a salt”, and the claim also recites, in particular buprenorphine hydrochloride” which is the narrower statement of the range/limitation. Claims 11-18 depend from claim 1 and hence considered indefinite. Further, Claim 12 recites the broad recitation “alpha hydroxy acids”, and the claim also recites “such as lactic acid and/or glycolic acid, polylactides, polyglycolides, polylactide-co-glycolide”, which is the narrower statement of the range/limitation. Claim 15 recites the broad recitation “fixation means”, and the claim also recites “in particular, selected from the group consisting of adhesive strip, patch, band, elastic band, rubber and strap”, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

3.	Claim limitation 15 has been evaluated under the three-prong test set forth in MPEP § 2181, subsection I, but the result is inconclusive. Thus, it is unclear whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because instant claim does not recite the term “means” but does not modify the structure by function. It is unclear what the “fixation means” performs and what step is associated with the means. The boundaries of this claim limitation are ambiguous; therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.  
In response to this rejection, applicant must clarify whether this limitation should be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Mere assertion regarding applicant’s intent to invoke or not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph is insufficient. Applicant may:
(a)	Amend the claim to clearly invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by reciting “means” or a generic placeholder for means, or by reciting “step.” The “means,” generic placeholder, or “step” must be modified by functional language, and must not be modified by sufficient structure, material, or acts for performing the claimed function;
(b)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, should apply because the claim limitation recites a function to be performed and does not recite sufficient structure, material, or acts to perform that function; 
(c)	Amend the claim to clearly avoid invoking 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, by deleting the function or by reciting sufficient structure, material or acts to perform the recited function; or
(d)	Present a sufficient showing that 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, does not apply because the limitation does not recite a function or does recite a function along with sufficient structure, material or acts to perform that function.
Double Patenting
4.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 18 is objected to under 37 CFR 1.75 as being a substantial duplicate of claim 11. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m). Instant claim 11 recites “the applicator system comprises a trigger device comprising a plunger, a push button or a thread” and Claim 18 recites that the triggering mechanism is a plunger, a push button or a thread. Even though claim 16 states a triggering mechanism and not a triggering device, both claims recite the same structures for the same operation, and further claim 17 is indirectly dependent on claim 11. Hence, claim 17 is a substantial duplicate of claim 11.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claims 10-17 are rejected under 35 U.S.C. 103 as being unpatentable over US 20090246265 to Stinchcomb et al. in view of US 7156838 to Gabel et al.
Instant claim 1 is are directed “A microneedle array for use with the intradermal delivery of an analgesic in the form of a salt, in particular buprenorphine hydrochloride, comprising a plurality of microneedles on a carrier, characterized in that the microneedle array is applied by way of an applicator system, the applicator system comprising a trigger device, and the microneedles comprising a formulation containing at least one analgesic in the form of a salt, in particular buprenorphine hydrochloride, and at least one water-soluble polymer”.
Stinchcomb teaches abuse deterrent transdermal formulations of opiate agonists and agonist-antagonists and methods of administering the same (abstract) for treating pain [0003-0005 and 0006]. Stinchcomb teaches instant claimed buprenorphine [0027 and 0041] and further teaches a salt form of buprenorphine, including a hydrochloride salt [0036-0037, 0082 and 0091]. [0136] teaches a transdermal composition comprising buprenorphine and a buprenorphine gel [0138]. Examples 7-24 composition comprising buprenorphine. Stinchcomb further teaches a polymer coating, wherein the polymer includes the claimed cellulose and polyvinyl alcohol [0030]. The composition further includes a gelling agent such as carboxymethyl cellulose [0053]. In addition to transdermal patch formulations, Stinchcomb teaches that the transdermal composition can be administered employing microneedle arrangements [0117].
While Stinchcomb suggests microneedles for administering analgesics i.e., buprenorphine and salts of buprenorphine, Stinchcomb does not teach the claimed microneedle array comprising a triggering device, and the array applied by way of an applicator system.
In this regard, Gabel teaches an intradermal delivery device for delivering a substance intradermally into the skin of a patient including a housing for contacting the surface of the skin and a disposable cartridge to be received in the housing (abstract). The cartridge includes an internal reservoir containing a substance to be delivered to the patient, a plurality of micro skin penetrating members and a fluid channel extending between the micro skin penetrating members and the reservoir. The housing includes a bottom wall with a central opening and a cover member. The cartridge is positioned in the housing with the micro skin penetrating members extending through the central opening of the bottom wall and positioned on the surface of the skin of a patient. The cover is closed onto the cartridge to dispense the substance from the cartridge through the micro skin penetrating members and into or through the skin of the patient (abstract and Fig. 4-6). Fig. 7 shows microneedle arrays (80). The plurality of penetrating members is arranged in an array of hollow of microneedles (col. 2, l 25-34) and thus meet instant claim 13.
Gabel teaches administering a number of drugs intradermally, employing the above device (col. 4, l 35-59), including analgesics. Gabel teaches that the microneedles can be made of a polymer (col.9, l 35-40). The housing member includes a hinged cover member with a cam positioned to contact and actuate the piercing member when the cover is closed. Gable teaches that the device has a dispensing member in the form of a spring cooperating with a cartridge and an internal supply channel connecting a reservoir in the cartridge to at least one skin penetrating member for delivering the substance to the patient (col. 3, l 6-11). The pressure is applied to fluid causes it to flow through the fluid channel and the needles to be delivered intradermally to the patient (col. 2, l 43-49). Further, Gabel teaches that the device has a cartridge with at least one flexible or elastic wall, the action of which meets the instant triggering mechanism (see fig. 9 and the description of fig 9 on col. 4, l 12-14) that can be deflected inwardly to dispense a substance from a reservoir through a skin penetrating member for delivery to the patient (col. 3, l 12-16). Further the action of the spring meets instant trigger (claims 10-11 and 16-18). Moreover, Gabel describes that the device has a cover 32, that has a spring 48 to apply pressure to cartridge 14, the operation of which that causes a fluid substance within the cartridge to be dispensed when the cover is closed (col. 6, l 1-20). Further, Gable describes a plunger member for dispensing the fluid through the channels of microneedles and hence meet the trigger applicator (col. 7, l 20-49).
Gabel teaches that the device has a base 16 with a bottom wall defining an opening 18, a coupling member 16 for coupling the device to the skin of the patient. The coupling member can be a strap (col. 5, l 20-43) and hence meets instant fixation means (a strap of claim 15). 
Gabel does not teach the instant buprenorphine salt and a polymer of instant claims.
	Thus, it would have been obvious for one of an ordinary skill in the art at the time of the instant invention was made to deliver the transdermal preparation comprising buprenorphine and polymeric coating material of Stinchcomb, to look to the teachings of Gabel, and deliver the composition not only as a patch but administer intradermally employing the intradermal microneedles of Gabel. One of an ordinary skill in the art would be motivated to do so because Gabel teaches that  intradermal delivery of active agents employing the microneedle arrays enable delivering the active agent without causing any pain, normally observed with conventional microneedle array devices, and the microneedle device of Gabel have separable and disposable cartridge containing the drug, and enables delivering the active agent at a desired depth through the stratum corneum, and allows delivering the active agent at a desired amount (col. 2, l 50-67 and col. 4, l 35-45). Further, Gabel also teaches administering various active agents, including analgesics (col. 4, l 35-col. 5, l 9). Thus, one of an ordinary skill in the art would have expected that the analgesic composition comprising buprenorphine hydrochloride and a polymer such as cellulose or polyvinyl alcohol, to deliver the composition at a desired amount and a desired depth of the stratum corneum, and without causing any pain to the subject. 
With respect to the density of microneedles, Gabel teaches that the needle array has an area of about 1 sq.cm to 10 sq.cm and actual length and spacing of the needles depend on the substance being delivered and the delivery site (para bridging col.6-7). The array may have generally 50-5000 micron length needles and 3 to 100 micron needles (col. 9, l 6-44). While Gabel does not teach the exact number of needles claimed, one of an ordinary skill in the art would have been motivated to choose a suitable number of needles (within 3 to 100 micron needles) in an area of 1 sq.cm to 10 sq. cm, with an expectation to provide a desired amount of drug composition. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591. The examiner can normally be reached Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAKSHMI S CHANNAVAJJALA/           Primary Examiner, Art Unit 1611